 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDUniversal Fuel, Inc.and Service Employees Interna-tionalUnion Local579,AFL-CIO. Case 10-CA-9672June 8, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDJENKINSOn February 23, 1973, Administrative Law JudgeGeorge L. Powell issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order with the modificationsnoted below.To effectuate the Administrative Law Judge's find-ing that the Respondent violated Section 8(a)(1) byinterrogating employee Anderson as to his unionmembership, as well as by threatening not to hire him,we hereby amend his Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent,Universal Fuel, Inc.,Troy,Alabama,its officers,agents, successors,and assigns,shall take the action set forth in the AdministrativeLaw Judge's recommended Order,as modified below:1.Insert as paragraph 1(a) the following and re-letter the remaining paragraphs accordingly:"(a) Interrogating employees as to their member-ship in or activities on behalf of the Union."2.Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial in which all parties had the opportuni-ty topresent their evidence,the National Labor Rela-tions Board has found that we violated the law andhas ordered us to post this notice and we intend tocarry out the order of the Board and abide by thefollowing:WE WILL NOT ask any employees whether or notthey are members of, or are engaged in any activ-ities in behalf of, Service Employees Internation-alUnion Local579, AFL-CIO.WE WILL NOT tell any employees they won't behired because of their membership in and activi-ties on behalf of Service Employees InternationalUnion Local579, AFL-CIO.WE WILL NOT refuse to hire Talmadge Catronand Ralph Anderson because of their member-ship in or activities on behalf ofLocal 579.Because it has been decided that we refused tohire Talmadge Catron and Ralph Anderson inJuly 1972 we will hire them,upon their request,to similar jobs they held as employeesof ACTA,and we will pay them for any wages lost becausewe did not hire them.WE WILL respect your right to help Service Em-ployees International Union Local579,AFL-CIO, or any other union,in any lawful way.WE WILL also respect your right not to help anyunion,except as required by law.UNIVERSAL FUEL, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This noticemust remainposted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice, 730 Peachtree Street NE., PeachtreeBuilding,Room 701, Atlanta, Georgia 30308, Tele-phone 404-526-5760.204 NLRB No. 10 UNIVERSAL FUEL, INC.27DECISION1.STATEMENT OF THE CASEGEORGE L. POWELL, Administrative Law Judge: The issuesin this case are whether Respondent:(1)Threatened em-ployees that it would not hire them because of their mem-bership in and activities on behalf of the Charging Party;and (2)refused to hire Talmadge Catron and Ralph Ander-son becauseof their membershipin and activitieson behalfof the Charging Party,all in violation of Section 8(a)(1) and(3) of the National Labor Relations Act, herein called theAct. (29 U.S.C. Sec. 151,et seq.)For the reasons hereinafter set forth,I find that the Gen-eralCounsel has established by a preponderance of theevidence that Respondent violated the Act as alleged in thecomplaint.Service EmployeesInternationalUnion Local 579, AFL-CIO, herein called Charging Party or Union, filed a chargewith the Board on July 10, 1972, amended on August 28,1972, which resulted in a Complaint and Notice of Hearingissued by the Regional Director for Region 10 against Uni-versal Fuel, Inc.,herein called Respondent, on September1, 1972, alleging the violations of the Act set out above.The case came on for trial before me in a courtroom ofthe Government Center in Columbus, Georgia, on October19, 1972.Briefs weretimely filed by Respondent and Gener-alCounsel on November 8 and 10, 1972, respectively.Upon the entire record including my observation of thedemeanor of the witnesses,and after due consideration ofthe briefs of the parties;Imake the following:FINDING AND CONCLUSIONS11JURISDICTIONRespondent,Universal Fuel, Inc.,is an Alabama corpo-ration,with its principal office and place of business inTroy,Alabama,engaged in the refueling of aircraft undercontracts with the U.S.Army at Lawson Army Airfield,Fort Benning,Georgia,and Fort Rucker,Alabama. Onlythe Fort Benning operation is involved in this case.Withinthe 12-month period immediately preceding issuance of thecomplaint,Respondent received from the U.S.Army, un-der these contracts,more than $100,000 for refueling air-craft at the three named airfields.I find Respondent hasbeen and is an employer engaged in commerce within themeaning of Section 2(2), (6), and(7) of the Act.I also find the Union has been and is a labor organizationwithin the meaning of Section 2(5) of the Act.There is no issue concerning jurisdiction.IIITHE ALLEGED UNFAIR LABOR PRACTICESThere is a sharp conflict of testimony in this case leadingto difficult and crucial findings of fact based upon the credi-bility of witnesses.Unless otherwise noted,witnesses arecredited on the basis of their demeanor as they testified.A. BackgroundIn the past,a service contract had been awarded by theU. S. Army toa contractornamed ACTACorporation(hereinaftercalled ACTA).This contract covered the re-fueling of aircraft at LawsonArmy Air Fieldin Fort Ben-mng. But,for the year beginningJuly 1, 1972,Respondentwas awarded the service contract.The Unionwas advisedof this change of contractors and immediately telegramedRespondent and notifiedit that ACTA's employees wereready and willing to enter employment with Respondent.The telegram also requested employment application forms.Respondent answered the telegram with a letter stating thatall positions of employment had been filed with employeesfrom Respondent's regular force.'The letter also stated thatfuture vacancies that may occur would be filled withRespondent's regular employees.However,Respondent didnot send any employment applications to the Union asrequested.On July 6, 1972, aletter listing the names andaddressesof ACTA's former employees was sent to Respon-dent informing it that these individuals still seek employ-ment as refuelers and the Union again asked foremployment application forms. Respondent answered thiscommunication with a letter,enclosing some employmentapplication forms, but again stated that any vacancies willbe filled with regular employees,and if Respondent's regu-lar employees refuse such employment then it would consid-erfillingvacancieswith formerACTA employees.Respondent began to fulfill its contract obligation at Law-son Field on June 30, 1972, 1 daybefore its contract began.B. Threatening Employees as a Violationof Section 8(a)(1)The complaint alleged that Respondent through John W.Crawford, its manager and vice president, and Melvin Tate,its assistant manager, threatened employees that it wouldnot hire them because of their membership in, and activitieson behalf of, the Union.Charlie T. Parham creditably testified that he worked forACTA on the day shift (8 a.m.-4 p.m.) from August 1, 1971,to June 30, 1972, the date the last contract expired. On July1, 1972, around 8:30 a.m., Parham was at the Lawson Fieldoperation building in the fueling yard when he spoke toManager Crawford, asking him, "Do you need any quali-fied fuelers?" Crawford replied, "No, I couldn't touch oneof you with a ten-foot pole." "Our Company hasn't had anything to do with the Union, and we don't intend to, now."Parham had been introduced to Crawford the day before bythe manager of ACTA. Crawford admitted the conversationwith Parham and Parham's question about employment butdenied that he never made the "ten-foot pole" statementand did not "believe" he "lead Mr. Parham to believe thathe could not be employed because he was a member of theUnion." As noted above, Parham's statement is credited.On Saturday, July 8, 1972, Ralph Anderson, who hadworked for ACTA from February to June 29, 1972, refuel-1Respondent had a refueling operation at Fort Rucker, Alabama. and itis from this group that regular employees initially came to work at LawsonField 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDing aircraft as a part-time worker,approached AssistantManager Tate and asked him"if he could use some part-time help." According to Anderson's credited testimony,Tate asked Anderson if he had workedfor ACTAand whenAnderson replied "yes,"Tate asked him if he "was unableto hire the old crew right now, and it would probably bequite some time before he could use" him.Some 3 weeks later, Anderson again asked Tate, on thejob, if he could use part-time help. Tate told him he remem-bered him from the time before and that he"was still unableto hire anyone from the old crew."Tate further told him theRespondent"had something going about the Union."Tate testified that he had two conversations with Ander-son the two times he applied for work and that he asked himifhe had been an employee ofACTAbut denied askingAnderson if he were a member of the Union.I credit Ander-son and findTatedid ask him if he were a union member.Conclusions as to the 8(a)(1) AllegationsThe facts are that:(a)ACTA employeeswere members of the Union; (b)FormerACTA employeeParham asked for work; (c) Craw-ford had been introduced to Parhamby themanager ofACTAon the day before and when Parham asked for workhe was told that he[Crawford]couldn't touch Parham witha 10-foot pole; and(d) that Respondent hasn't had anythingto do with the Union and didn't intend to have anything todo with it.These facts add up to a conclusion thatCrawford,in effect,told Parham that Respondent was antiunion, thatParham was a union suspect and would not be consideredfor hire because of that.Antiunion statements and meanings such as this do tendto intimidate,coerce,and interfere with the guaranteedrights of employees to engage in union activities if they wishto do so .2As for the incidents concerning Anderson and Tate, Tateknew Anderson had been an employee ofACTAon July 8,1972 (he had just asked him), when he asked Anderson ifhe were a member of the Union. A question concerningunion membership in circumstances such as I have beforeme does tend to interfere with,coerce, and intimidate em-ployees in the free exercise of their right to engage in unionactivities and it violates Section 8(a)(1). Authorities for thisproposition as well as for the Parham incident are too num-erous to mention.The statementby Tate toAnderson made near the endof July 1972 thatRespondent"had something going aboutthe Union," in itself would be no violation of the Act be-cause of its vagueness,but when considered with the factthat Respondent was spreading the idea it wouldn't toucha union man with a 10-foot pole, this statement just addsanother log to the burning antiunion fire,and must be foundto violate Section 8(a)(1) of the Act.'2 Parham is not alleged as having been discriminated against for hire inviolation of Sec. 8(a)(3).3 Former ACTAemployee,Catron,also testified to an alleged 8(a)(l)violation but was unable to identify the speaker as an agent of RespondentAccordingly it is not considered in making any findings herein.C. Failing To Hire as a Violation ofSection 8(a)(3) of the ActAssistant Manager Tate testified that Respondent beganits refueling operations at Lawson Field (on June 30, 1972)with six employees including himself and Manager Craw-ford. Three of the six employees worked full time and threeworked part time. They all had come from Respondent'soperations at Fort Rucker. This is uncontested and is ac-cepted as fact.However, thereafter Respondent did hire other part-timeemployees in July 1972, without asking any of the employ-ees listedby the Union's communicationsof July 6, 1972.Admitted by Respondent in its brief, Broadnax was hiredon July 18, 1972, having filled out an application for em-ployment on July 17, 1972, and two other part-time employ-ees were hired.Talmadge Catron, an ACTA employee, had come towork on June 30, 1972, but was told by his manager that theoperation had been released to Respondent that day. Uponinquiry as to who the new boss was, he was referred to aman, had a brief conversation with the person, and was nothired.As Catron cannot identify the person, Respondentcannot be held responsible for anything Catron says tookplace. All that this occurrence can stand for on the case isto establish the fact that Catron wanted to work and wasunable to do so because of the new employer in the picture.On the other hand, Ralph Anderson, as notedearlier,applied for a part-time job on July 8, 1972, from AssistantManager Tate. When Tate learned by asking that Andersonwas a union man and a former employee of ACTA, Tatetold him he "was unable to hire the old crew right now, anditwould probably be quite some time before he could usehim." Again, some 3 weeks later, Anderson asked Tate fora job and was told he (Tate) "was still unable to hire anyonefrom the old crew," and that Respondent "had somethinggoing about the Union."Conclusions as to the 8(a)(3) Alleged ViolationsThere is no question in this case that Respondent was freeto transfer its other employees to the job in question andwas free to hire members of the so-called minority a withoutrunning afoul of the Act. In fact, he can hire anybody hewishes to hire so long as he doesn't discriminate in the hireagainst a person because he is a union member.The facts speak rather loudly that former ACTA employ-ees would not be hired because they were union members.They all were applicants for jobs pursuant to the Union'stelegram before June 30, 1972, and were identified by nameand address in the July 6 letter from the Union.Respondent's agents admitted on the witness stand thatthey were interested in hiring experienced persons and theACTA employees were experienced with nothing said inderogation of their abilities. Ordinarily an employer wouldwelcome a list of experienced persons for filling job vacan-cies, but the evidence here is that Respondent was not inter-ested in these persons solely because they were unionmembers. It follows that when Catron and Anderson madethemselves available on the jobsite they were job applicantsBroadnax assertedly was hired as a minority UNIVERSAL FUEL, INC.and that when Broadnax and others were hired in theirplace because they were union members, they were discrimi-nated against within the meaning of Section 8(a)(3) and (1)of the Act. Such discrimination does discourage concertedor union activities under case authority too numerous tomention. The time of the discrimination takes place whenthe others were hired. Respondent's argument that Catronand Anderson had not signified whether they were appli-cants for part-time or full-time jobs has no merit. Thisobviously would have been determined in good faith hadRespondent wished to come closer than a "ten-foot pole."Accordingly, I find Respondent violated Section 8(a)(3) ofthe Act byrefusingto hire Catron and Andersonat the timeit hired Broadnax and the first of the other part-time hires.CONCLUSIONS OF LAW1.Respondent, Universal Fuel, Inc., is an employer en-gaged in commerce within the meaning of Section 2(6) and(7) of the Act.2.The Union, Service Employees International UnionLocal 579, AFL-CIO, is a labor organization within themeaning ofSection 2(5) of the Act.3.By threatening employees that they would not be hiredbecause of their membership in and activities on behalf ofthe Union, Respondent violated Section 8(a)(1) of the Act.4.By refusing to hire Talmadge Catron and Ralph An-derson because they were union members, Respondent vio-lated Section 8(a)(3) of the Act and also 8(a)(1) of the Act.IV THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forthin section III,above, occurring in connection with its operations de-scribed in section II,above,have a close,intimate, andsubstantial relationship to trade, traffic, and commerceamong the several states and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V THE REMEDYHaving found that Respondent has engaged in unfairpractices in violation of Section 8(a)(1) and (3) of the Act,I shall recommend that it be ordered to cease and desisttherefrom and to take certain affirmative action designed toeffectuate the policies of the Act.Having found that Respondent hired other employeesrather than Catron and Anderson, because of the unionmembership of the latter two employees, and in order toprovide "a restoration of the situation, as nearly as possible,to that which would have obtained but for the illegal discri-mination"(Phelps Dodge Corp. v. N.L.R.B.,313 U.S. 177(1941)), I will recommend that Respondent be ordered tohireCatron and Anderson as part-time employees, dis-charging those hired in their stead, and make them wholefor anyloss earningsthey may have suffered by reason ofthe discrimination against them by the payment to each ofthem of a sum of money equal to the amount each normallywould have earned from the time of Broadnax's hire, July2918, 1972, for Catron, and the time of the hire of the nexthired part-time employee thereafter for Anderson, to thedates they are hired respectively, less their net part-timeearningsduring said period, with backpay computed on aquarterly basis in the manner established by the Board .5Ishall also recommend that Respondent preserve and,upon request, make available to the Board or its agents, forexaminationand copying, all payroll records, social securitypayment records, timecards, personnel records and reports,and all other records necessary to analyze and determinethe amounts of backpay due under the terms of this recom-mended remedy.Upon the basis of the foregoing findings of fact and con-clusions of law and from the entire record in the case, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing:ORDER6Respondent, Universal Fuel, Inc., its officers, agents, suc-cessors, and assigns, shall:1.Cease and desist from:(a)Threatening employees that it would not hire thembecause of their membership in and activities on behalf ofthe Union.(b)Refusing to hire Talmadge Catron and Ralph Ander-son, or any other former employee of ACTA, because oftheir membership in and activities on behalf of the Union,or any other labor organization.(c) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form labor organizations, to join or assistService Employees International Union Local 579, AFL-CIO, or any other labor organization, to bargain collectivelythrough representatives of their own choosing, and to en-gage inother concerted activities for the purpose of collec-tive bargainingor other mutual aid or protection, or torefrain from engaging in such activities, except to the extentthat such rights may be affected by an agreementrequiringmembership in a labor organization as a condition of em-ployment, as authorized by Section 8(a)(3) of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Hire Talmadge Catron and Ralph Anderson, upontheir request, discharging any part-time employees hiredafter July 8, 1972, if necessary, to part-time jobs similar tothose they had as employees of ACTA, and make each ofthem whole for any loss of pay he may have suffered as aresult of the discriminatory refusal to hire them at the firstopportunity after July 8, 1972, in the manner provided in thesection of this Decision entitled "The Remedy."(b) Preserve and, upon request, make available to the5F W Woolworth Company,90 NLRB 289; backpayshall include thepayment of interest at the rateof 6 percentper annum to be computed inthe manner set forthin IsisPlumbing& Heating Co.,138 NLRB 716.6 In the event no exceptions are filedas provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, and recommendedOrderherein shall, asprovidedin Sec.102.48of the Rules and Regulations,automaticallybecome the findings, conclu-sions, decisionand order of theBoard,and all objectionsthereto shall bedeemed waivedfor all purposes 30DECISIONSOF NATIONAL LABOR RELATIONS BOARDBoard or its agents,for examination and copying,all payrollrecords,social security payment records,timecards,person-nel records and reports, and all other records necessary toanalyze and determine the amounts of backpay due underthe terms of this Order.(c)Post at its office and terminal at LawsonArmy Air-field,Fort Benning,Georgia,copies of the attached noticemarked"Appendix."7Copies of said notice,on forms pro-7 In the event that the Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Ordervided by the Regional Director for Region 10, after beingduly signed by Respondent, shall be posted by it for aperiod of 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered, de-faced or covered by any other material.(d)Notify the Regional Director for Region 10, in writ-ing, within20 days from the date of this Order, what stepsRespondent has taken to comply herewith.of the National Labor Relations Board," shall read, "Posted pursuant to theJudgment of the United States Court of Appeals enforcing an Order of theNational LaborRelations Board "